Citation Nr: 1227929	
Decision Date: 08/14/12    Archive Date: 08/21/12

DOCKET NO.  09-20 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 (West 2002) for surgical complication residuals of a total replacement of the left knee performed in October 2005.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel



INTRODUCTION

The Veteran, who is the Appellant, served on active duty from December 1964 to December 1967.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a July 2007 rating decision of the Pittsburgh, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied compensation benefits under the provisions of 38 U.S.C.A. § 1151.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is claiming compensation benefits under the provisions of 38 U.S.C.A. § 1151 for treatment he received for a total knee replacement of the left knee in October 2005.  Regulations provide that when a Veteran suffers additional disability as the result of training, hospital care, medical or surgical treatment, or an examination by VA, disability compensation shall be awarded in the same manner as if such additional disability were service-connected.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361 (2011).  For claims filed on or after October 1, 1997, as here, the Veteran must show that the VA treatment in question resulted in additional disability and that the proximate cause of the disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical or surgical treatment, or that the proximate cause of additional disability was an event which was not reasonably foreseeable.  See VAOPGCPREC 40-97; 38 U.S.C.A. § 1151.

The VA's General Counsel has held that under the provisions of 38 U.S.C. § 1151 benefits may be paid for disability attributable to VA's failure to diagnose and/or treat a preexisting condition when VA provides treatment or an examination.  Disability due to a preexisting condition may be viewed as occurring "as a result of" the VA treatment or examination only if it is shown that: (1) VA failed to diagnose and/or treat a preexisting disease or injury; (2) a physician exercising the degree of skill and care ordinarily required of the medical profession reasonably should have diagnosed the condition and rendered treatment; and (3) the Veteran suffered disability which probably would have been avoided if proper diagnosis and treatment had been rendered.  See VAOPGCPREC 5-2001 (Feb. 5, 2001).  The Board is bound by the precedent opinions of VA's General Counsel. 38 C.F.R. § 19.5. Further, this precedent was codified under regulation: Hospital care or medical or surgical treatment cannot cause the continuance or natural progress of a disease or injury for which the care or treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2).  

Review of the record shows that the Veteran underwent a total knee replacement of the left knee in October 2005.  The Veteran has reported, and the surgical report confirms, that prior to the replacement, the Veteran had been treated conservatively and had undergone a steroid injection.  Records of the treatment at the VA Medical Center (VAMC) prior to the surgery have not been associated with the claims file.  Subsequent to the surgery, the Veteran developed an infection in the left knee, at the site of the surgical replacement.  In July 2006, the Veteran underwent a second replacement surgery.  On orthopedic evaluation in December 2007, the surgical wound was noted to be well-healed and the knee in good alignment.  Range of motion was from 5 degrees to 100 degrees.  The impression was status post infected total knee arthroplasty.  

As noted, compensation benefits may be awarded under the provisions of 38 U.S.C.A. § 1151 for additional disability if found to be the result of VA training, hospital care, medical or surgical treatment, or examination.  As the records of treatment immediately prior to the October 2005 surgery have not been associated with the claims folder and should be available for review.  After these records have been obtained it must be determined whether the Veteran has additional left knee disability, and, if so, whether such additional disability is the result of VA treatment.  

Accordingly, the matter is REMANDED for the following action:

1.  The RO/AMC should contact the VAMC and request copies, for association with the record, of any and all records of treatment for left knee disability that the Veteran received prior to the surgery performed at the VAMC in October 2005.  

2.  The RO/AMC should arrange for the Veteran to undergo a medical examination to ascertain the current nature and extent of his left knee disorder.  The examiner should be requested to render the following opinions:

a.  Is it at least as likely as not (probability 50 percent or more) that the Veteran incurred additional disability of the left knee as a result of surgery performed in October 2005 and treatment for subsequent infection?  

b.  If it is found that the Veteran had additional disability as a result of the October 2005 surgery and subsequent infection, is it at least as likely as not that the Veteran's additional disability was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA medical personnel, or an event not reasonably foreseeable?  For purposes of the opinion, whether the proximate cause of any additional disability was an event not reasonably foreseeable is to be determined based on what a reasonable health care provider would have foreseen.

The claims folder must be made available for review in connection with this examination.  The examiner should provide complete rationale for all conclusions reached.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2011).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


